Citation Nr: 0819488	
Decision Date: 06/12/08    Archive Date: 06/18/08

DOCKET NO.  06-17 576A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Fort 
Harrison, Montana


THE ISSUE

Entitlement to reimbursement for the cost of unauthorized 
private medical expenses incurred on July 18, 2002 at G.M. 
Hospital and from July 18, 2002 to July 21, 2002 at LDS 
Hospital.  


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from July 1958 to July 
1961.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of determinations dated in August 2003 and February 
2004 by the Department of Veterans Affairs Medical Center 
(VAMC) in Fort Harrison, Montana, that determined that the 
veteran was not entitled to payment or reimbursement for the 
cost of private medical expenses incurred from July 18, 2002 
to July 21, 2002 at G.M. Hospital and LDS Hospital.     


FINDINGS OF FACT

1.  The veteran received private medical care at the G.M. 
Hospital on July 18, 2002 and private medical care at the LDS 
Hospital from July 18 to July 21, 2002.

2.  VA payment or reimbursement of the cost of the private 
medical care provided from July 18, 2002 to July 21, 2002 was 
not authorized prior to the veteran undergoing that care.

3.  At the time of the emergency treatment in July 2002, the 
veteran was enrolled in the VA Healthcare system but had not 
received medical services in the VA healthcare system within 
24 months preceding the emergency treatment.  

4.  The veteran filed a claim for reimbursement of his 
medical treatment on December 2, 2002 more than 90 days after 
the treatment.


CONCLUSION OF LAW

The criteria for reimbursement of unauthorized medical 
expenses incurred on July 18, 2002 at G.M. Hospital and from 
July 18 to July 21, 2002 at LDS Hospital have not been met.  
38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. §§ 17.1000-1008 
(2007). 
	



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Generally, in cases where the veteran seeks reimbursement for 
unauthorized medical expenses, it must be determined (1) 
whether the services for which payment is sought were 
authorized by VA, and (2) whether the appellant is eligible 
for payment or reimbursement for services not previously 
authorized.  See Hennessey v. Brown, 7 Vet. App. 143 (1994).  

Payment or reimbursement for emergency services for 
nonservice-connected disabilities in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-
1008.  Section 1725 was enacted as part of the Veterans 
Millennium Health Care and Benefits Act, Pub. L. No. 106-117, 
113 Stat. 1553 (1999).  The provisions of the Act became 
effective as of May 29, 2000.  To be eligible for 
reimbursement under this authority the veteran has to satisfy 
all of the following conditions:

(a) The emergency services were provided 
in a hospital emergency department or a 
similar facility held out as providing 
emergency care to the public;

(b) The claim for payment or 
reimbursement for the initial evaluation 
and treatment is for a condition of such 
a nature that a prudent layperson would 
have reasonably expected that delay in 
seeking immediate medical attention would 
have been hazardous to life or health 
(this standard would be met if there were 
an emergency medical condition 
manifesting itself by acute symptoms of 
sufficient severity (including severe 
pain) that a prudent layperson who 
possesses an average knowledge of health 
and medicine could reasonably expect the 
absence of immediate medical attention to 
result in placing the health of the 
individual in serious jeopardy, serious 
impairment to bodily functions, or 
serious dysfunction of any bodily organ 
or part);

(c) A VA or other Federal 
facility/provider was not feasibly 
available and an attempt to use them 
before hand would not have been 
considered reasonable by a prudent 
layperson (as an example, these 
conditions would be met by evidence 
establishing that a veteran was brought 
to a hospital in an ambulance and the 
ambulance personnel determined that the 
nearest available appropriate level of 
care was at a non-VA medical center);

(d) The claim for payment or 
reimbursement for any medical care beyond 
the initial emergency evaluation and 
treatment is for a continued medical 
emergency of such a nature that the 
veteran could not have been safely 
transferred to a VA or other Federal 
facility;

(e) At the time the emergency treatment 
was furnished, the veteran was enrolled 
in the VA health care system and had 
received medical services under authority 
of 38 U.S.C. Chapter 17 within the 24-
month period preceding the furnishing of 
such emergency treatment;

(f) The veteran is financially liable to 
the provider of emergency treatment for 
that treatment;

(g) The veteran has no coverage under a 
health-plan contract for payment or 
reimbursement, in whole or in part, for 
the emergency treatment (this condition 
cannot be met if the veteran has coverage 
under a health-plan contract but payment 
is barred because of a failure by the 
veteran or provider to comply with the 
provisions of that health-plan contract, 
e.g., failure to submit a bill or medical 
records within specified time limits, or 
failure to exhaust appeals of the denial 
of payment);

(h) If the condition for which the 
emergency treatment was furnished was 
caused by an accident or work-related 
injury, the claimant has exhausted 
without success all claims and remedies 
reasonably available to the veteran or 
provider against a third party for 
payment of such treatment; and the 
veteran has no contractual or legal 
recourse against a third party that could 
reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the 
veteran's liability to the provider;

(i) The veteran is not eligible for 
reimbursement under 38 U.S.C.A. § 1728 
for the emergency treatment provided 
(38 U.S.C.A. § 1728 authorizes VA payment 
or reimbursement for emergency treatment 
to a limited group of veterans, primarily 
those who receive emergency treatment for 
a service-connected disability).  See 
38 C.F.R. § 17.1002.

The criteria are conjunctive, not disjunctive; thus all 
criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 
334 (June 1991) (use of the conjunctive "and" in a statutory 
provision meant that all of the conditions listed in the 
provision must be met).  

A claimant for payment or reimbursement under 38 U.S.C.A. 
§ 1725 must be the entity that furnished the treatment, the 
veteran who paid for the treatment, or the person or 
organization that paid for such treatment on behalf of the 
veteran.  38 C.F.R. § 17.1004(a).  To obtain payment or 
reimbursement for emergency treatment under 38 U.S.C.A. 
§ 1725, a claimant must submit to the VA medical facility of 
jurisdiction a completed standard billing form (such as UB92 
or a HCFA 1500).  38 C.F.R. § 17.1004(b).  

To receive payment or reimbursement for emergency services, a 
claimant must file a claim within 90 days after the latest of 
the following: (1) July 19, 2001; (2) the date that the 
veteran was discharged from the facility that furnished the 
emergency treatment; (3) the date of death, but only if the 
death occurred during transportation to a facility for 
emergency treatment or if the death occurred during the stay 
in the facility that included the provision of the emergency 
treatment; or (4) the date the veteran finally exhausted, 
without success, action to obtain payment or reimbursement 
for the treatment from a third party.  38 C.F.R. 
§ 17.1004(d).

Analysis

In this case, the veteran has not argued nor does the 
evidence suggest that prior authorization was obtained.  
Therefore, the matter for inquiry is whether the veteran is 
eligible for payment or reimbursement for medical services 
which were not previously authorized.

Review of the record shows that the veteran was treated at 
the G.M. Hospital emergency room on July 18, 2002 for a 
myocardial infarction.  He was subsequently transferred and 
treated at the LDS Hospital from July 18 to July 21, 2002.  
The medical treatment was for a non-service connected 
disability.   

Review of the record shows that the veteran was enrolled in 
the VA healthcare system in June 2002.  See the June 2002 
letter from the VA healthcare system.  However, there is no 
evidence that the veteran received medical services at a VA 
healthcare facility within the 24 months preceding the July 
2002 medical treatment.  See the May 2006 search for 
nationwide VA use for the time period of July 2000 to July 
2002.  Thus, the veteran does not met the requirements of 
38 C.F.R. § 17.1002(e).   

On December 2, 2002, VAMC received the veteran's claim for 
reimbursement of the medical expenses pursuant to the 
Millennium Healthcare and Benefits Act, 38 U.S.C.A. § 1725, 
for the private medical treatment received from July 18 to 
July 21, 2002.  The veteran filed the claim more than 90 days 
after he was discharged from LDS Hospital.  There is no 
evidence of record which establishes that the veteran 
exhausted all remedies against third parties within 90 days 
preceding December 2, 2002.  Thus, the veteran's claim failed 
to meet the filing requirement under 38 C.F.R. § 17.1004(d).   

While the Board is sympathetic to the veteran's situation, it 
cannot grant the veteran's claim unless the facts of the case 
meet all the requirements under 38 C.F.R. § 17.1001-8, 
including the requirements of 38 C.F.R. § 17.1002(e) and the 
filing requirements under 38 C.F.R. § 17.1004.  As the 
veteran's claim failed to meet the requirements of 38 C.F.R. 
§ 17.1002(e) and the filing requirement under 38 C.F.R. 
§ 17.1004(d), the Board must deny the claim.  Where the law 
and not the evidence is dispositive, the claim should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law.  See Sabonis v Brown, 6 Vet. App. 426, 430 (1994).  For 
these reasons, the Board finds that the veteran's claim is 
without legal merit.

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), does not apply in the 
instant case.  At issue in this case is the timeliness of the 
veteran's claim for reimbursement of private medical expenses 
incurred from July 18 to 21, 2002.  The facts as to the date 
of receipt of the claim are not in dispute.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that when the interpretation of a statute is dispositive of 
the issue on appeal, neither the duty to assist nor the duty 
to notify provisions of the VCAA are implicated.  Dela Cruz 
v. Principi, 15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 
Vet. App. 227, 231-32 (2000).




ORDER

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred on July 18, 2002 at G.M. Hospital 
and incurred from July 18, 2002 to July 21, 2002 at LDS 
Hospital is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


